Case: 10-50691 Document: 00511447429 Page: 1 Date Filed: 04/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 15, 2011
                                     No. 10-50691
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOHN M. WYATT,

                                                   Petitioner-Appellant

v.

Warden, M. TRAVIS BRAGG,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CV-237


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       John M. Wyatt, federal prisoner # 04900-051, was convicted of possession
with intent to distribute over 100 kilograms of marijuana and was sentenced as
a career offender to 262 months in prison. In the district court, he filed a 28
U.S.C. § 2241 petition challenging his career offender characterization in light
of Begay v. United States, 553 U.S. 137 (2008), and Chambers v. United States,
555 U.S. 122, 129 S. Ct. 687 (2009). He appeals the district court’s construction



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50691 Document: 00511447429 Page: 2 Date Filed: 04/15/2011

                                 No. 10-50691

of this petition as a successive 28 U.S.C. § 2255 motion and its transfer of the
case to the Seventh Circuit.
      If necessary, we must examine the basis of our jurisdiction sua sponte.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The district court’s transfer
order was a nonappealable interlocutory order. See Brinar v. Williamson, 245
F.3d 515, 516-18 (5th Cir. 2001). We are without jurisdiction to consider the
present appeal. See id. Consequently, this appeal is DISMISSED for lack of
jurisdiction. All outstanding motions are DENIED.




                                       2